DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s request for continued examination (RCE) filed on February 26, 2021.  In virtue of this filing:
Claims 1-20 and 23-26 are cancelled;
Claims 36-37 are newly added; and thus,
Claims 21-22 and 27-37 are now pending in the instant application.
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is recites the limitation "the at least one LED array" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22 and 27-37 are also rejected under 112 second paragraph as being dependent upon rejected claim 21.
Allowable Subject Matter
Claims 21-22 and 27-37 would be allowable if corrected to overcome the rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A light emitting diode (LED) lighting system comprising … “the channel having side walls, the support structure being shaped for installation in a fluorescent … a first end cap at the first end and a second end cap at the second end, the first end cap and the second end cap being at least partly inserted into the channel, at least one of the first end cap and the second end cap supporting an electrical connector for connection to a power source; … the power control circuitry including at least a current controller and a feedback circuit, the current controller being connected to receive a feedback signal from the feedback circuit and the current controller being configured to supply a constant average current to the LEDs of the at least one LED array”, in combination with the remaining claimed limitations as claimed in independent claim 21 (claims 22 and 27-37 would be allowable as being dependent on claim 21).
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-22 and 27-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Luk et al. – US 2005/0162850

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.